DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being obvious over Suzuki (US 20170133718). 
Regarding claim 1, the reference is directed to a sealed battery comprising an electrode body (3) having sheet-shaped positive and negative electrodes, a flat square-type battery case (4) in which the electrode body and electrolyte are accommodated, and a box-shaped insulating holder (17) that insulates the body from the battery case. The electrode body has a central portion (6), and a negative connection portion (8) and positive connection portion (7) that are formed at first and second side edge sections in a width direction (Fig. 1).  A round section of curved surface is formed between an inner surface and a bottom surface of the battery case, and an inner dimension, in the width direction, of a region at which the round section is formed is smaller than the inner dimension in the width direction of a portion of another region of the battery case (Fig. 2).  Regarding claims 1 and 2, a deformation portion protruding towards the center in the width direction is formed on both inner surfaces of a lower end section of the insulating holder (see Figs. 3 and 5, deformation portion is formed by folded portions 22 and 23 whereby insulating sheet has at least twice the thickness in those locations).  Regarding claim 1, the following is disclosed in [0033]:

    PNG
    media_image1.png
    267
    385
    media_image1.png
    Greyscale

See also [0037].  Thus, at the “clamping position,” it appears that pressure is applied and the lower end sections of the positive connection and the negative connection are “press-deformed” towards the center in the width direction by the deformation portion of the insulating holder as claimed.  In the alternative, it would be obvious to adjust the widths/variances so that “press-deformation” of the connection portions occurs and the electrode body is held or clamped in place as disclosed above. 



Claim Rejections - 35 USC § 103
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. 
Regarding claim 3, the insulating holder is formed through folding of a film and the deformation portion is formed through multiple folding of the film.  However, Suzuki does not expressly teach that the film is made of insulating resin. 

Claims 4-7 are directed to relative dimensions or absolute dimensions of various parts of the battery or insulating holder.  Regarding claims 4 and 5, the reference does not appear to teach that the dimension of the electrode body in the width dimension is substantially identical to an inner dimension of the upper end section of the insulating holder as claimed.  However, it is submitted that it would be obvious to have these components fit as snugly as possible in keeping with the teachings regarding minimizing vibrations within the battery and improving durability by utilizing the clamping portions at [0037] in the reference.  The artisan could also glean from this disclosure that keeping the components held tightly together at locations other than the clamping portion would be advantageous from a vibration and durability perspective.  Accordingly, the recitation of the upper end of the insulating holder and the electrode body having the substantially identical dimension in the width direction would be rendered obvious. 
Claim 6 is directed to the width of the deformation portion being 0.1mm to 1.0 mm.  It would be obvious to optimize the width of this portion by changing the thickness of the insulating member that is subsequently folded, in order to provide a “clamping portion” having appropriate pressure so that the stated goals of the invention are achieved (electrolyte flowing into slits A, B formed by tab portions 22 and 23; Fig. 3 and [0033]).  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Claim 7 recites the ratio of the dimension of the core portion (active area) in the width direction to the entire electrode body (active area plus non-active areas) being in the range of 0.7 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 5, 2021